PER CURIAM.
Appellant, Marvin Jack Harden (Harden), appeals his conviction and sentence for two counts of unnatural and lascivious act. We hold that the victim’s prior inconsistent statement was improperly admitted into evidence. The state’s theory was that the statement was admissible as a prior recorded recollection. The statement in the instant case did not meet the requirements of section 90.803(5), Florida Statutes. See Hendrieth v. State, 483 So.2d 768 (Fla. 1st DCA 1986). Nor was a proper foundation laid as a predicate to utilize any other hearsay exception. Absent such statements, there was no independent proof of the corpus delicti of the crime, and Harden’s confession was inadmissible. Harden’s conviction is reversed, and this cause is remanded with directions that a judgment of acquittal be entered and that Harden’s sentence be vacated. We decline to address the other issues raised by Harden as they are moot in light of our holding.
BARFIELD, WOLF and DAVIS, JJ., concur.